Citation Nr: 0603968	
Decision Date: 02/10/06    Archive Date: 02/22/06	

DOCKET NO.  04-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left wrist. 

2.  Entitlement to service connection for osteoarthritis of 
the right and left hips. 

3.  Entitlement to an evaluation  in excess of 30 percent for 
the residuals of left shoulder dislocation. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to May 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  Osteoarthritis of the left wrist is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.

2.  Osteoarthritis of the right and left hips is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
veteran's period of active military service.

3.  The veteran's service-connected residuals of dislocation 
of the left (nondominant) shoulder are severe in nature, 
characterized by abduction of no less than 90 degrees, and no 
evidence of unfavorable ankylosis of the scapulohumeral 
articulation or fibrous union of the humerus.  

4.  The veteran's service-connected residuals of left 
shoulder dislocation, when taken in conjunction with his 
education and occupational experience, are insufficient to 
preclude his participation in all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left wrist was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Osteoarthritis of the right and left hips was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for an evaluation in excess of 30 percent 
for the service-connected residuals of left shoulder 
dislocations have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 
(2005).  

4.  The veteran's service-connected disability does not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Veterans Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  The Court also held, however, that 
providing VCAA notice to a claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the  VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in correspondence of March and April 2003, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims, as well 
as what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence pertaining to his claims.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a July 2004 Statement of the Case 
(SOC), and a November 2004 Supplemental Statement of the Case 
(SSOC).  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims.  By way 
of these documents, they were also specifically informed of 
the cumulative evidence already provided to the VA, or 
obtained by VA on the veteran's behalf.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exits by deciding his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, postservice medical 
records and examination reports, and hearing testimony.  
Under the circumstances of this case, the veteran has 
received the notice and assistance contemplated by law, and 
adjudication of his claims poses no risk of prejudice to him.  
See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of left wrist 
or hip disability.  At the time of a service separation 
examination in January 1965, the veteran's wrists and hips 
were within normal limits, and no pertinent diagnoses were 
noted.

At the time of a VA medical examination in October 1981, the 
veteran gave a history of left shoulder dislocation in basic 
training.  According to the veteran, he had experienced lost 
strength, limited movement, and deterioration of his left 
hand due to recurrent dislocation of the left shoulder.  Also 
noted were problems with numbness in the left wrist caused by 
neurological damage "due to the great number of 
dislocations."  

Private medical records dated in January and February 1998 
show treatment at that time for various left wrist problems.  
In an entry of mid January 1998, it was noted that, the 
previous Tuesday, the veteran had been attempting to open the 
latch of his trailer, which was stuck.  According to the 
veteran, at that time, he heard a "snap," and experienced 
pain characteristic of a twisting injury to his left hand.  
Reportedly, the initial diagnosis was that of a flexor 
injury, though subsequent radiographic studies showed a 
fractured bone.  Clinical examination was significant for 
tenderness over the proximal carpal row and anatomical snuff 
box.  Radiographic studies showed previously noted arthritic 
changes in the proximal carpal row, in conjunction with some 
irregularity of the lunate.  Noted at the time was that the 
veteran might have a small avulsion-type fracture.  

A private tomographic examination of the veteran's left wrist 
conducted five days later was consistent with chronic 
subluxation of the carpal lunate, as well as certain 
degenerative changes.  However, there was no sign of any 
acute fracture.  

During the course of private outpatient treatment in late 
January 1998, it was noted that, while the veteran's left 
wrist was improving, he continued to experience weakness.  
Also noted was some slight pain, though with improved motion.  
The pertinent diagnosis noted was of wrist strain with 
previously existing arthritis and subluxation of the carpal 
lunate bone.

Private medical records dated in January and February 1999 
show treatment at that time for various left hip problems.  
In an entry of early January 1999, it was noted that, three 
days earlier, the veteran had been stepping down from a 
truck, at which time he developed severe left buttock pain.  
Reportedly, at that time, the veteran underwent radiographic 
studies of the hip.  However, he was unsure of the results of 
those studies.  Current radiographic studies of the left hip 
showed a moderate sized lateral acetabular spur, in 
conjunction with central joint space narrowing.  Also noted 
was some evidence of an early superior femoral head spur.  
The pertinent diagnosis was osteoarthritis of the left hip.

In a private medical record dated in February 2003, it was 
noted that the veteran suffered from osteoarthritis of 
multiple joints, including both shoulders, the left wrist, 
both hips, and possibly the lower back.  In the opinion of 
the treating physician, the veteran was a good candidate for 
vocational rehabilitation for desk job activities.  However, 
his condition was not suitable for job activities related to 
those of a tractor trailer driver (his previous occupation).

At the time of a VA orthopedic examination in early April 
2003, it was noted that the veteran had experienced recurrent 
dislocations of his left shoulder which began in service.  
According to the veteran, his last dislocation was in 1984.  
Currently, the veteran suffered from weakness and a loss of 
motion in his left shoulder, as well as pain approximately 
twice per week lasting for up to two hours.  According to the 
veteran, he had never suffered any injury to his wrists or 
hips.  However, he had experienced pain in his wrist for 
approximately eight years which he described as intermittent.  
When further questioned, the veteran gave a history of hip 
pain for the past seven years.  Reportedly, the veteran had 
been "laid off" in September 2002 as a truck driver, and had 
not been able to find a job since that time.  

On physical examination, there was no tenderness of the 
veteran's shoulders.  Forward flexion of the left shoulder 
was to 95 degrees, with abduction to 95 degrees, external 
rotation to 30 degrees, and internal rotation characterized 
by hand movement to the lumbar spine.  There was no pain on 
shoulder motion, and abduction power of the left shoulder was 
4/5.  Adduction power of the left shoulder was described as 
normal.  Noted at the time of examination was that there was 
no evidence of tenderness or deformity of the veteran's 
wrists.  Nor was there any pain in the wrist on ulnar or 
radial deviation.  Examination of the veteran's hips showed 
evidence of 10 degrees' flexion contracture on both the right 
and left.  The pertinent diagnosis noted was mild 
degenerative joint disease of both hips, and degenerative 
joint disease of the left wrist.  

On subsequent VA orthopedic examination in May 2003, it was 
noted that the veteran had driven a tractor trailer for 37 
years, ceasing that employment when the company for which he 
worked went out of business the previous year.  According to 
the veteran, he had been looking for work ever since.  

When questioned, the veteran indicated that, while driving a 
tractor trailer for 30 years, his left shoulder "did not 
bother him much."  Reportedly, he used his left shoulder for 
steering his rig, and his right arm for shifting gears.  
According to the veteran, since the time of his discharge, he 
had experienced a left shoulder dislocation approximately six 
times.  Some of the time, the veteran's left shoulder "went 
back in" spontaneously, while on other occasions, he found it 
necessary to go to the emergency room to have it put back 
into place.  

When questioned, the veteran indicated that his left shoulder 
"always seems somewhat weak."  Reportedly, that shoulder last 
dislocated in 1996.  The veteran indicated that he took 
medication daily for joint pain, which he experienced mainly 
in his left wrist, left elbow and shoulder, and right hip.  
When questioned, the veteran stated that he did not recall 
injuring any of these joints other than his left shoulder.  

On physical examination, the veteran's left shoulder showed 
90 degrees of abduction, with pain past that point.  Further 
examination revealed 75 degrees of internal and external 
rotation.  The pertinent diagnoses noted were left shoulder 
characterized by a decreased range of motion, with normal 
radiographic studies, described as a partially frozen 
shoulder due to old service-connected injury; degenerative 
joint disease of the left wrist, probably due to old trauma; 
and mild degenerative joint disease of the right hip.

On VA orthopedic examination in July 2004, the veteran gave a 
history of left shoulder dislocation.  Reportedly, the 
veteran's left shoulder had last dislocated in 1981.  
Currently, he complained of pain in his left shoulder, with 
accompanying limitation of motion.  When questioned, the 
veteran stated that he had formerly been a tractor trailer 
driver, but could no longer do the job.  By his own report, 
he last worked in September 2002.  The veteran was described 
as right hand dominant.  Five repeated motions of the left 
shoulder increased the veteran's pain to 40 percent, 
accompanied by some weakness.  Additionally noted was that 
the veteran could not perform range of motion against a 
gravity pull.  Further evaluation showed an increased lack of 
endurance, though with no fatigue.  There was no evidence of 
any edema or instability, though there was some mild weakness 
and tenderness on the anterior aspect.  Further examination 
was negative for the presence of any ankylosis.  Range of 
motion studies of the veteran's left shoulder showed flexion 
from 0 to 70 degrees, abduction from 0 to 110 degrees, 
external rotation from 0 to 70 degrees, and internal rotation 
from 0 to 45 degrees.  Radiographic studies of the veteran's 
bilateral shoulders showed no evidence of any fractures or 
dislocations.  The acromioclavicular and glenohumeral joints 
were well maintained, without evidence of significant 
degenerative changes.  

The pertinent diagnoses noted were recurrent left shoulder 
dislocation, service connected; and residual mild post-
traumatic arthritis of the left shoulder.  According to the 
examiner, the veteran experienced a functional limitation of 
his left shoulder such that he was unable to lift anything 
overhead on his left side.  Nor could he perform bilateral 
reciprocal hand movements, such as steering, though he was 
independent for the activities of daily living.  In the 
opinion of the examiner, the veteran could not lift heavy 
things, which would affect his ability to engage in physical 
employment.  However, he was fit for sedentary employment.  

During the course of an RO hearing in October 2004, the 
veteran testified that he last worked in September 2002.  
According to the veteran, prior to that time, he was a 
"doubles trailer truck driver."  However, in order to drive 
such a truck, he had to pass a Department of Transportation 
physical.  Apparently, the company for which the veteran had 
been working went out of business, at which time he sought 
employment with another company.  However, it was at that 
time that he was informed he could no longer pass the 
Department of Transportation physical because of his left 
shoulder.  By the veteran's own admission, he then opted for 
"early retirement."  See Transcript, p. 3.

During the course of a hearing before the undersigned 
Veterans' Law Judge in September 2005, the veteran offered 
additional testimony regarding the nature and etiology of his 
arthritis of the left wrist and both hips, the severity of 
his service-connected left shoulder disability, and the 
impact of that particular disability on his ability to obtain 
and engage in substantially gainful employment.  

Pertinent evidence of record is to the effect that the 
veteran has a high school education.  He has had occupational 
experience as a tractor trailer driver, and last worked in 
September 2002.  The veteran's sole service-connected 
disability consists of the residuals of left shoulder 
dislocations, evaluated as 30 percent disabling.

Analysis

The veteran in this case seeks service connection for 
osteoarthritis of the left wrist and both hips.  In pertinent  
part, it is argued that, while in service, the veteran 
suffered a fall on an obstacle course, injuring his left 
shoulder, his left wrist and both hips.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005). 

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any disability of the veteran's left wrist or 
either hip.  While on various occasions during the veteran's 
period of active military service, he received treatment for 
his (now service-connected) left shoulder, there is no 
indication that, at the time of the veteran's left shoulder 
injury, he sustained any additional injuries to his left 
wrist or either hip.  As of the time of a service separation 
examination in January 1965, the veteran's wrists and hips 
were within normal limits, and no pertinent diagnoses were 
noted.  In point of fact, the earliest clinical indication of 
the presence of any of the disabilities at issue is revealed 
by private medical records dated in January and February 
1998, more than 30 years following the veteran's discharge 
from service, at which time he received treatment for what 
was at that time determined to be a strain of the left wrist, 
with previously existing arthritis and subluxation of the 
carpal lunate bone.  Arthritis of the left hip was first 
shown no earlier than January 1999, once again, many years 
following the veteran's discharge from service.  

The Board acknowledges that, at the time of a VA orthopedic 
examination in April 2003, the veteran was found to be 
suffering from mild degenerative joint disease of both hips, 
as well as degenerative joint disease of the left wrist.  
However, there was no indication at that time that either of 
those disabilities was in any way related to the veteran's 
period of active military service, nor do service medical 
records indicate such.  In point of fact, the evidence would 
appear to indicate that the veteran's hip and left wrist 
problems are the result of certain postservice incidents, and 
not an inservice accident.  Based on such findings, the Board 
finds that the preponderance of the evidence fails to 
associate the veteran's current left wrist and bilateral hip 
pathology with any incident or incidents of his period of 
active service.  Accordingly, service connection for those 
disabilities must be denied.


Claim for Increase

Turning to the issue of an increased evaluation for the 
service-connected residuals of dislocation of the left 
shoulder, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Pursuant to applicable law and regulations, a 30 percent 
evaluation is indicated where there is a limitation of motion 
of the minor (nondominant) arm to 25 degrees from the 
veteran's side, or demonstrated evidence of intermediate 
ankylosis of the scapulohumeral articulation between 
favorable and unfavorable.  In order to warrant an increased 
evaluation of 40 percent, there would need to be demonstrated 
the presence of unfavorable ankylosis of the scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
veteran's side or, in the alternative, a fibrous union of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 
5202 (2005).  Ratings in excess of 40 percent are warranted 
for nonunion or loss of head of the humerus.  However, as is 
clear from the above, the veteran demonstrates no such 
clinical manifestations to warrant an evaluation in excess of 
30 percent under any of the above Diagnostic Codes.  In point 
of fact, the veteran has consistently demonstrated abduction 
of his left upper extremity to no less than 90 degrees.  

While it is true that, at the time of a VA orthopedic 
examination in May 2003, the veteran's left shoulder was 
described as "partially frozen," there is no indication that, 
at the time of that examination, or on any other occasion, 
the veteran has suffered from ankylosis of his left shoulder.  
Nor is there any evidence of the fibrous union of the humerus 
requisite to the assignment of an increased evaluation.

The veteran argues that, based on the "entire clinical 
picture," he is entitled to an increased evaluation for his 
left shoulder disability.  However, as is clear from the 
above, the current manifestations of that disability do not 
meet the schedular criteria requisite to the assignment of an 
increased evaluation.  Under the circumstances, the 
preponderance of the evidence is against the claim, and the 
veteran's claim for increase must be denied.


Total Disability Based on Individual Unemployability

Finally, turning to the issue of a total disability rating 
based upon individual unemployability, the Board notes that 
such a rating may be assigned where the schedular rating is 
less than total when it is found that a service-connected 
disability or disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2005).

In the present case, a review of the record discloses that, 
by the veteran's own admission, he has completed the 12th 
grade.  Reportedly, the veteran has had occupational 
experience as a tractor trailer driver, and last worked in 
September 2002.  The veteran's sole service-connected 
disability consists of the residuals of left shoulder 
dislocation, evaluated as 30 percent disabling.

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent, and there is sufficient disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16 (2005).

In the case at hand, it is clear that the veteran does not 
meet the schedular requirements for the award of a total 
disability rating based upon individual unemployability.  Nor 
has it been demonstrated that, due solely to the veteran's 
service-connected left shoulder disability, he is precluded 
from all forms of substantially gainful employment.  Rather, 
the weight of the evidence is to the effect that the veteran 
ceased working because the trucking company by which he had 
been employed went out of business.  By his own admission, at 
that time, the veteran opted for "early retirement."

The Board acknowledges that, following a private evaluation 
in February 2003, the veteran was described as "not suitable" 
for job activities related to the occupation of tractor 
trailer driver.  However, he was considered "a good 
candidate" for vocational rehabilitation for desk job 
activities.  While on subsequent VA orthopedic examination in 
July 2004, the veteran was felt to be suffering from 
functional limitations due to his left shoulder disability 
sufficient to affect his ability to engage in "physical 
employment," he was nonetheless, in the opinion of the 
examiner, "fit for sedentary employment."

Regarding the veteran's request for extraschedular 
consideration for a total disability rating, the Board notes 
that such consideration is available for veterans who fail to 
meet the percentage standards set forth in 4.16(a) (2005) 
only where it is shown that the veteran is, in fact, 
unemployable by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b) (2005).  In the case at hand, and 
following a full review of the pertinent evidence of record, 
the Board is of the opinion that the veteran's 
service-connected left shoulder disability, in and of itself, 
when taken in conjunction with his education and occupational 
experience, is insufficient to preclude his participation in 
all forms of substantially gainful employment.  Accordingly, 
the veteran's claim for a total disability rating based upon 
individual unemployability must be denied.  


ORDER

Service connection for osteoarthritis of the left wrist is 
denied. 

Service connection for osteoarthritis of the right and left 
hips is denied.

An evaluation in excess of 30 percent for the residuals of 
left shoulder dislocation is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


